Per Curiam.

This suit'is brought to set aside conveyances of lands to one Michael Collins, averred to have been fraudulently procured by one Thomas Collins, by whom the com sideration was paid, to defraud the creditors, “prior and sub sequent,of said Thomas. These conveyances were made in 1855, and 1856. Plaintiffs recovered a judgment in 1858. When their debt was created is not shown; nor is it shown, directly, that any debts then existed against said Thomas, nor that his estate vras not fully sufficient to pay his debts, without a resort to these lands.
A demurrer was sustained to the complaint. We see no error in that ruling.
The judgment is affirmed, with costs.